691 S.E.2d 18 (2010)
William Jacob POWELL, Plaintiff
v.
NORTH CAROLINA DEPARTMENT OF CORRECTIONS, Defendant.
No. 28P10.
Supreme Court of North Carolina.
January 28, 2010.
William Jacob Powell.
James P. Smith, Special Deputy Attorney General, for N.C. Dept. of Corrections.

ORDER
Upon consideration of the petition filed by Plaintiff on the 15th of January 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."